Case 4:19-cv-05210-RMP   ECF No. 265   filed 11/04/20   PageID.6231 Page 1 of 18




 1   ROBERT W. FERGUSON
     Attorney General
 2
     JEFFREY T. SPRUNG, WSBA #23607
 3   SPENCER W. COATES, WSBA #49683
     PAUL M. CRISALLI, WSBA #40681
 4   NATHAN K. BAYS, WSBA #43025
     BRYAN M.S. OVENS, WSBA #32901
 5   Assistant Attorneys General
     800 Fifth Ave., Ste. 2000
 6   Seattle, WA 98104
     (206) 464-7744
 7
 8                   UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WASHINGTON
 9                            AT SPOKANE

10   STATE OF WASHINGTON, et al.,             NO. 4:19-cv-05210-RMP

11                 Plaintiffs,                PLAINTIFFS’ REPLY IN
                                              SUPPORT OF MOTION TO
12      v.                                    COMPEL DOCUMENTS
                                              WITHHELD UNDER
13   UNITED STATES DEPARTMENT                 DELIBERATIVE PROCESS
     OF HOMELAND SECURITY, a                  PRIVILEGE
14   federal agency, et al.
                                              Noted for:
15                 Defendants.                Without Oral Argument

16

17
18
19

20
21
22
     PLAINTIFFS’ REPLY IN SUPPORT OF                        ATTORNEY GENERAL OF WASHINGTON
                                                                 Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                  800 Fifth Avenue, Suite 2000
                                                                     Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                        (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 265    filed 11/04/20   PageID.6232 Page 2 of 18




 1                              I.      INTRODUCTION
 2         Despite a Court Order (ECF No. 210) expressly permitting Plaintiffs to

 3   pursue discovery related to their Equal Protection claim, Defendants are broadly

 4   withholding evidence of deliberations by relevant decisionmakers under vague

 5   and unsupported deliberative process privilege claims. This effort should fail.

 6   First, the very invocation of the privilege makes little sense in this case where,

 7   like others, Plaintiffs have plausibly alleged discriminatory animus in the

 8   government’s decisionmaking, as numerous courts in the Ninth Circuit and others

 9   have ruled. Defendants misstate supposedly key authorities, ignore the vast

10   majority of others, and fail to show why the deliberative process privilege should

11   apply when claims are directed at the government’s subjective motivation.

12   Second, all Warner factors support disclosure. Defendants’ insistence that

13   Plaintiffs specifically articulate the relevance of individual documents they have

14   not seen, requiring the Court to engage in a time-consuming and distorted review

15   process, is nonsensical in a discrimination case where factfinders routinely draw

16   inferences of discriminatory intent from the “totality” of evidence. The burden is

17   on Defendants, not Plaintiffs, to establish sufficient justification to withhold

18   evidence of government decisionmaking, and Defendants have failed.

19         The Court should grant Plaintiffs’ Motion, order Defendants to produce

20   materials withheld thus far under the deliberative process privilege, and prevent

21   Defendants from continuing to wrongfully withhold evidence of Defendants’

22   intent in their decisionmaking process and deliberations.
     PLAINTIFFS’ REPLY IN SUPPORT OF             1          ATTORNEY GENERAL OF WASHINGTON
                                                                 Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                  800 Fifth Avenue, Suite 2000
                                                                     Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                        (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 265     filed 11/04/20   PageID.6233 Page 3 of 18




 1                                 II.    ARGUMENT
 2   A.    The Deliberative Process Privilege Does Not Shield Evidence of
           Discriminatory Intent
 3
           Plaintiffs’ argument, echoed in numerous jurisdictions throughout the
 4
     country including the Ninth Circuit, is that the deliberative process privilege “has
 5
     no place . . . in a constitutional claim for discrimination.” In re Subpoena Duces
 6
     Tecum Served on Office of Comptroller of Currency, 145 F.3d 1422, 1424 (D.C.
 7
     Cir. 1998), on reh’g in part, 156 F.3d 1279 (D.C. Cir. 1998). Unlike APA claims,
 8
     constitutional claims require a categorically different analysis on whether
 9
     documents can be withheld. “When a party challenges agency action as arbitrary
10
     and capricious the reasonableness of the agency’s action is judged in accordance
11
     with its stated reasons.” Subpoena, 156 F.3d at 1279 (citing Citizens to Preserve
12
     Overton Park, Inc. v. Volpe, 401 U.S. 402 (1971)). “Agency deliberations not
13
     part of the record are deemed immaterial . . . because the actual subjective
14
     motivation of agency decisionmakers is immaterial as a matter of law.” Id. at
15
     1279-80 (emphasis added). Accordingly, “the ordinary APA cause of action does
16
     not directly call into question the agency’s subjective intent.” Id. at 1280. By
17
     contrast, “the deliberative process privilege is unavailable” where “the cause of
18
     action is directed at the agency’s subjective motivation.” Id.
19
           As explained in Plaintiffs’ Motion, numerous courts in the Ninth Circuit
20
     and elsewhere have thus held that the deliberative process privilege “evaporates”
21
     when “a plaintiff’s cause of action turns on the government’s intent,” and has “no
22
     PLAINTIFFS’ REPLY IN SUPPORT OF              2          ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                   800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                         (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 265     filed 11/04/20   PageID.6234 Page 4 of 18




 1   place” in a “constitutional claim for discrimination.” See ECF No. 255 at 5-7.
 2   This is for good reason: “if . . . the Constitution . . . makes the nature of

 3   governmental officials’ deliberations the issue, the privilege is a non sequitur.”

 4   Subpoena, 145 F.3d at 1424. It is difficult to imagine how plaintiffs could find

 5   any support for claims of discriminatory intent behind a decision without

 6   unearthing evidence of the decisionmaker’s deliberations. Permitting defendants

 7   to permanently shield this evidence by invoking the deliberative process

 8   privilege, as defendants seek here, essentially defeats these claims at the outset.

 9   Cf. Grossman v. Schwarz, 125 F.R.D. 376, 381 (S.D.N.Y.1989) (“In a civil rights

10   action where the deliberative process of State or local officials is itself genuinely

11   in dispute, privileges designed to shield that process from public scrutiny must

12   yield to the overriding public policies expressed in the civil rights laws.”).

13         Defendants do not address or contest this litany of authorities cited by

14   Plaintiffs that support this proposition, other than to note that “[e]ach of the

15   district court cases cited by Plaintiffs predates Karnoski.” Opp. at 5. In doing so,

16   Defendants wrongly suggest that a Ninth Circuit decision, Karnoski v. Trump,

17   926 F.3d 1180, 1195 (9th Cir. 2019), somehow rejected the reasoning echoed in

18   Subpoena and elsewhere. Id. The Ninth Circuit did no such thing. In Karnoski,

19   the Ninth Circuit Court of Appeals considered an appeal of a district court’s

20   decision to grant a motion to compel in a case involving both APA and

21   constitutional claims, overriding defendants’ invocation of the deliberative

22
     PLAINTIFFS’ REPLY IN SUPPORT OF              3          ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                   800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                         (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 265     filed 11/04/20   PageID.6235 Page 5 of 18




 1   process privilege. Karnoski, 926 F.3d at 1194-97. The district court explicitly did
 2   not determine if the Subpoena logic applied, instead applying only Warner. See

 3   Karnoski v. Trump, 328 F. Supp. 3d 1156, 1161 (W.D. Wash. 2018), mandamus

 4   granted, order vacated, 926 F.3d 1180 (9th Cir. 2019) (noting Subpoena but

 5   deciding “[f]or purposes of this motion, the Court assumes, without deciding, that

 6   applying the balancing test set forth in Warner[] is appropriate.”). The

 7   Ninth Circuit mentioned Subpoena once, and only to note that the plaintiffs cited

 8   it in their motion to compel before the district court, but did not address or render

 9   a decision on plaintiffs’ arguments. Id. at 1195. The Ninth Circuit instead

10   determined that the district court applied the Warner test incorrectly, and vacated

11   the order. Karnoski, 926 F.3d at 1195. Moreover, Karnoski differs importantly

12   from the present case because Karnoski did not distinguish between discovery

13   into plaintiffs’ constitutional and APA claims; in this case, the Court already

14   rejected Defendants’ conflation of the two claims. Id. at 1206; ECF No. 210.

15         The other out of circuit authority cited by Defendants is neither controlling

16   nor compelling, especially given that this Court has specifically authorized

17   discovery for Plaintiffs’ equal protection claim. Opp. at 5-6, ECF. No. 210. These

18   cases concern different contexts and explicitly did not reach the Subpoena issue.

19   See, e.g., Vietnam Veterans of Am. v. C.I.A., No. 09-CV-0037 CW JSC, 2011 WL

20   4635139, at *10 (N.D. Cal. Oct. 5, 2011) (“Plaintiffs allege that the privilege does

21   not apply where a plaintiff’s cause of action is directed at the government’s

22
     PLAINTIFFS’ REPLY IN SUPPORT OF              4          ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                   800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                         (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 265    filed 11/04/20   PageID.6236 Page 6 of 18




 1   intent”; court found “it is unnecessary to decide this issue”); In re Delphi Corp,
 2   276 F.R.D. 81, 86 (S.D.N.Y. 2011) (in a revenue ruling challenge, motion to

 3   compel denied because the plaintiff “[was] not challenging the decision-making

 4   process”). They are certainly less compelling than cases involving equal
 5   protection and discrimination claims. See, e.g., United States v. Lake Cty. Bd. of

 6   Comm’rs, 233 F.R.D. 523, 525-28 (N.D. Ind. 2005) (privilege did not apply in

 7   case brought under the Fair Housing Act alleging that agencies unlawfully

 8   discharged employees and denied zoning permission for racial reasons);

 9   Anderson v. Cornejo, No. 97 C 7556, 2001 WL 826878, at *1-4 (N.D. Ill. July 20,

10   2001) (document reflecting deliberations on racial targeting policy was subject

11   to disclosure because it shed light on the subjective intent of a commissioner).

12         Ultimately, this case is precisely the type of situation where the Subpoena
13   approach is best. The Court specifically permitted Plaintiffs to seek discovery
14   related to their equal protection claim, including evidence of discriminatory

15   intent by Defendants as government decisionmakers. ECF No. 210. Defendants

16   have resisted producing any evidence of decisionmakers’ deliberations, applying

17   the deliberative process privilege to even seemingly innocuous documents such

18   as reactions to news articles, offering little justification. ECF 256-5 at 5-6. No

19   authority permits Defendants to prematurely defeat viable discrimination claims

20   by claiming as privileged seemingly every document that potentially implicates

21
22
     PLAINTIFFS’ REPLY IN SUPPORT OF             5          ATTORNEY GENERAL OF WASHINGTON
                                                                 Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                  800 Fifth Avenue, Suite 2000
                                                                     Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                        (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 265    filed 11/04/20   PageID.6237 Page 7 of 18




 1   deliberations. In this case, the government’s “deliberative process” is at the heart
 2   of the States’ claim that discriminatory intent motivated the Rule’s promulgation.

 3   B.    Warner Factors Favor Disclosure
 4         Even if the privilege applied, the Plaintiff States’ need for information

 5   outweighs any interest in maintaining total secrecy. Defendants’ arguments for

 6   why Warner favors withholding evidence of decisionmaker intent all fail.

 7         Relevance: Given that Defendants produced the documents in response to
 8   Plaintiffs’ document requests, the documents Defendants have already withheld
 9   are categorically relevant to Plaintiffs’ constitutional claim. At the outset, records

10   describing Defendants’ deliberations would shed light on whether discriminatory

11   animus motivated the Rule’s enactment. As such, the records are clearly relevant

12   to Plaintiffs’ claims that Defendants violated the Equal Protection Clause. Cf.

13   N. Pacifica, LLC v. City of Pacifica, 274 F. Supp. 2d 1118, 1124 (N.D. Cal. 2003)

14   (“motive and intent of City Council members” was “highly relevant to

15   [plaintiff’s] equal protection claim”). At the very least, these withheld documents

16   concern intent because they provide “historical background of the decision,”

17   illustrate the “specific sequence of events leading up” to the Rule’s promulgation,

18   and offer an opportunity to determine if there were any “[d]epartures from the

19   normal procedural sequence” that evince discriminatory intent. Vill. of Arlington

20   Heights v. Metro Hous. Dev. Corp., 429 U.S. 252, 267-68 (1977). This Court has

21   already determined there is “public-record evidence” of “anti-immigrant animus”

22
     PLAINTIFFS’ REPLY IN SUPPORT OF               6         ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                   800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                         (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 265     filed 11/04/20   PageID.6238 Page 8 of 18




 1   by officials like Kenneth Cuccinelli and Stephen Miller, who are among the very
 2   decisionmakers whose documents and communications Plaintiffs seek. ECF No.

 3   210 at 17. Each document Defendants have withheld fits these criteria; these

 4   deliberations by relevant decisionmakers provide the very best evidence of the

 5   intent behind the enactment of the Public Charge Rule.

 6         Additionally, Defendants seemingly contend that it is Plaintiffs’ burden to

 7   specifically articulate the relevance of any particular document claimed withheld

 8   under the deliberative process privilege. Id. at 7-8. This is inapposite for multiple

 9   reasons. First, “the deliberative process privilege is narrowly construed” and

10   Defendants bear the burden of establishing its applicability, not Plaintiffs.

11   Greenpeace v. Nat’l Marine Fisheries Serv., 198 F.R.D. 540, 543 (W.D. Wash.

12   2000). Second, the “relevance” of any singular document to Plaintiffs’ claim

13   cannot be determined in isolation, as evidence of discriminatory animus typically

14   does not reveal itself in a single “smoking gun”; as is common in discrimination

15   cases, an “invidious discriminatory purpose may often be inferred from the

16   totality of the relevant facts” and does not require smoking-gun allegations.

17   Washington v. Davis, 426 U.S. 229, 242 (1976). Plaintiffs are entitled to examine

18   the “totality” of the evidence to determine relevance; they are not required to

19   specifically articulate the relevance of each individual withheld document.

20   Rather, Defendants are required to articulate the reasons why the privilege

21   applies, which they have failed to do. See Washington v. U.S. Dep’t of State, No.

22
     PLAINTIFFS’ REPLY IN SUPPORT OF              7          ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                   800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                         (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 265      filed 11/04/20   PageID.6239 Page 9 of 18




 1   C18-1115RSL, 2019 WL 1254876, at *2 (W.D. Wash. Mar. 19, 2019) (“The
 2   deliberative process privilege protects only certain types of documents and, as

 3   with all privileges, the burden of proving its applicability lies with the party

 4   seeking to avoid production. An agency may not simply declare that it has

 5   withheld privileged documents without disclosing their existence, identifying the

 6   privilege asserted, or providing plaintiffs and the Court with enough information

 7   to test the assertion.”). Defendants’ vague explanations give little means by

 8   which to test the legitimate applicability of the privilege. In the two privilege logs

 9   Defendants have produced thus far, about 73 of 99 line items contain deliberative

10   process privilege withholdings. In discovery involving what Defendants claim

11   amounts to tens of thousands of documents, see Opp. at 1, it makes little sense to

12   require the Plaintiffs and this Court to blindly sift through slip sheets of

13   conclusory privilege claims to determine relevance on a case-by-case basis. See

14   generally ECF No. 259-5. Defendants likewise have not provided submission

15   from any agency head to clarify why the privilege is appropriate for the dozens

16   of documents withheld. Were this Court to adopt Defendants’ view on the

17   privilege, Defendants would be able to make unilateral determinations of which

18   documents are “relevant,” defeating the entire purpose of granting discovery on

19   the States’ equal protection claims.

20         Availability of Other Evidence: This factor still favors Plaintiffs.

21   Defendants’ analysis here mainly faults Plaintiffs for “failing to show a
22
     PLAINTIFFS’ REPLY IN SUPPORT OF                8          ATTORNEY GENERAL OF WASHINGTON
                                                                    Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                     800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                           (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 265    filed 11/04/20   PageID.6240 Page 10 of 18




 1    particularized need for any document or information,” and claiming that the
 2    documents and administrative record already produced provide “ample”

 3    discovery for Plaintiffs’ needs. Opp. at 8. As noted above, while Plaintiffs are not

 4    required to show a “particularized need” or “relevance” for any specific

 5    document, Plaintiffs have argued for the categorical relevance of records of

 6    decisionmaker deliberations. Moreover, as Plaintiffs have made clear, Plaintiffs

 7    are unable to access evidence of Defendants’ intent through other means, as the

 8    “evidence sought is primarily, if not exclusively, under [the government’s]

 9    control, and the government . . . is a party to and the focus of the litigation.”

10    Karnoski, 926 F.3d at 1206. As Plaintiffs have explained, only internal

11    communications can truly indicate the direct evidence of the extent to which

12    animus motivated the policy change. See Vill. of Arlington Heights, 429 U.S. at

13    266 (determining whether invidious discriminatory purpose was a motivating

14    factor “demands a sensitive inquiry into such circumstantial and direct evidence

15    of intent as may be available.”).

16          Government’s Role in Litigation: Defendants concede that this factor

17    favors Plaintiffs. Opp. at 8, n.3. Despite the footnoted treatment, this factor is of

18    far more importance than Defendant appear to realize. The fact that Defendants

19    are the governmental actors, whose intent at issue goes to the heart of the Equal

20    Protection claim, strongly supports disclosure. See N. Pacifica, 274 F. Supp. 2d

21    at 1124 (government’s role favored disclosure because “the decision-making

22
     PLAINTIFFS’ REPLY IN SUPPORT OF               9         ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                   800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                         (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 265    filed 11/04/20   PageID.6241 Page 11 of 18




 1    process of the City Council [was] by no means collateral to” plaintiff’s equal
 2    protection claim).

 3          Hindering frank and independent discussion: Defendants speak vaguely

 4    and generically about the danger of disclosing “[w]holesale disclosure of
 5    deliberative documents covering a range of government deliberations.” Opp. at

 6    8-10. However, Defendants say nothing about the impacts of disclosing the

 7    documents withheld under the deliberative process privilege in this litigation.

 8    When the government seeks to withhold documents under the deliberative

 9    process privilege, a declaration or affidavit from an agency head is submitted to

10    buttress the importance of maintaining the secrecy of the specific documents in

11    question to maintaining frank and open discussion. See United States v. Rozet,

12    183 F.R.D. 662, 665 (N.D. Cal. 1998) (privilege “exists only when raised by a

13    formal claim of privilege, lodged by the head of the department which has control

14    over the matter, after actual personal consideration by that officer”). Defendants

15    have provided no such submission, and have argued only vaguely about the

16    dangers of disclosure. The burden was on Defendants to justify withholding

17    responsive and relevant documents, and they have failed to do so.

18                                 III.   CONCLUSION
19          For the foregoing reasons, Plaintiffs’ Motion to Compel should be

20    GRANTED. The Court should order Defendants to produce the material

21    withheld pursuant to the deliberative process privilege without redactions.

22
     PLAINTIFFS’ REPLY IN SUPPORT OF              10         ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                   800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                         (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 265   filed 11/04/20   PageID.6242 Page 12 of 18




 1         RESPECTFULLY SUBMITTED this 4th day of November 2020.
 2
                                   ROBERT W. FERGUSON
 3                                 Attorney General of Washington

 4                                 s/ Spencer W. Coates
                                   JEFFREY T. SPRUNG, WSBA #23607
 5                                 SPENCER W. COATES, WSBA #49683
                                   PAUL M. CRISALLI, WSBA #40681
 6                                 NATHAN K. BAYS, WSBA #43025
                                   BRYAN M.S. OVENS, WSBA #32901
 7                                 SPENCER W. COATES, WSBA #49683
                                   Assistant Attorneys General
 8                                 800 Fifth Ave., Ste. 2000
                                   Seattle, WA 98104
 9                                 (206) 464-7744
                                   Jeff.Sprung@atg.wa.gov
10                                 Joshua.Weissman@atg.wa.gov
                                   Paul.Crisalli@atg.wa.gov
11                                 Nathan.Bays@atg.wa.gov
                                   Bryan.Ovens@atg.wa.gov
12                                 Spencer.Coates@atg.wa.gov
                                   Attorneys for Plaintiff State of Washington
13

14
15
16

17
18
19

20
21
22
     PLAINTIFFS’ REPLY IN SUPPORT OF           11         ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                800 Fifth Avenue, Suite 2000
                                                                   Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                      (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 265   filed 11/04/20   PageID.6243 Page 13 of 18




 1                                 MARK R. HERRING
                                   Attorney General of Virginia
 2
                                   s/ Michelle S. Kallen
 3                                 MICHELLE S. KALLEN, VSB #93286
                                   Deputy Solicitor General
 4                                 JESSICA MERRY SAMUELS, VSB #89537
                                   Assistant Solicitor General
 5                                 RYAN SPREAGUE HARDY, VSB #78558
                                   ALICE ANNE LLOYD, VSB #79105
 6                                 MAMOONA H. SIDDIQUI, VSB #46455
                                   Assistant Attorneys General
 7                                 Office of the Attorney General
                                   202 North Ninth Street
 8                                 Richmond, VA 23219
                                   (804) 786-7240
 9                                 MKallen@oag.state.va.us
                                   RHardy@oag.state.va.us
10                                 ALloyd@oag.state.va.us
                                   MSiddiqui@oag.state.va.us
11                                 SolicitorGeneral@oag.state.va.us
                                   Attorneys for Plaintiff Commonwealth of
12                                 Virginia

13                                 PHIL WEISER
                                   Attorney General of Colorado
14
                                   s/ Eric R. Olson
15                                 ERIC R. OLSON, #36414
                                   Solicitor General
16                                 Office of the Attorney General
                                   Colorado Department of Law
17                                 1300 Broadway, 10th Floor
                                   Denver, CO 80203
18                                 (720) 508 6548
                                   Eric.Olson@coag.gov
19                                 Attorneys for Plaintiff the State of Colorado

20
21
22
     PLAINTIFFS’ REPLY IN SUPPORT OF           12         ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                800 Fifth Avenue, Suite 2000
                                                                   Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                      (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 265   filed 11/04/20   PageID.6244 Page 14 of 18




 1                                 KATHLEEN JENNINGS
                                   Attorney General of Delaware
 2                                 AARON R. GOLDSTEIN
                                   State Solicitor
 3                                 ILONA KIRSHON
                                   Deputy State Solicitor
 4
                                   s/ Monica A. Horton
 5                                 MONICA A. HORTON, #5190
                                   Deputy Attorney General
 6                                 820 North French Street
                                   Wilmington, DE 19801
 7                                 Monica.horton@delaware.gov
                                   Attorneys for Plaintiff the State of Delaware
 8
                                   KWAME RAOUL
 9                                 Attorney General of Illinois

10                                 s/ Liza Roberson-Young
                                   LIZA ROBERSON-YOUNG, #6293643
11                                 Public Interest Counsel
                                   Office of the Illinois Attorney General
12                                 100 West Randolph Street, 11th Floor
                                   Chicago, IL 60601
13                                 (312) 814-5028
                                   ERobersonYoung@atg.state.il.us
14                                 Attorney for Plaintiff State of Illinois

15                                 CLARE E. CONNORS
                                   Attorney General of Hawai’i
16
                                   s/ Lili A. Young
17                                 LILI A. YOUNG, #5886
                                   Deputy Attorney General
18                                 Department of the Attorney General
                                   425 Queen Street
19                                 Honolulu, HI 96813
                                   (808) 587-3050
20                                 Lili.A.Young@hawaii.gov
                                   Attorneys for Plaintiff State of Hawai’i
21
22
     PLAINTIFFS’ REPLY IN SUPPORT OF           13         ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                800 Fifth Avenue, Suite 2000
                                                                   Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                      (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 265   filed 11/04/20   PageID.6245 Page 15 of 18




 1                                 BRIAN E. FROSH
                                   Attorney General of Maryland
 2
                                   s/ Jeffrey P. Dunlap
 3                                 JEFFREY P. DUNLAP, #1812100004
                                   Assistant Attorney General
 4                                 200 St. Paul Place
                                   Baltimore, MD 21202
 5                                 T: (410) 576-7906
                                   F: (410) 576-6955
 6                                 JDunlap@oag.state.md.us
                                   Attorneys for Plaintiff State of Maryland
 7
                                   MAURA HEALEY
 8                                 Attorney General of Commonwealth of
                                   Massachusetts
 9
                                   s/ Abigail B. Taylor
10                                 ABIGAIL B. TAYLOR, #670648
                                   Chief, Civil Rights Division
11                                 DAVID UREÑA, #703076
                                   Special Assistant Attorney General
12                                 ANGELA BROOKS, #663255
                                   Assistant Attorney General
13                                 Office of the Massachusetts Attorney General
                                   One Ashburton Place
14                                 Boston, MA 02108
                                   (617) 963-2232
15                                 abigail.taylor@mass.gov
                                   david.urena@mass.gov
16                                 angela.brooks@mass.gov
                                   Attorneys for Plaintiff Commonwealth of
17                                 Massachusetts

18
19

20
21
22
     PLAINTIFFS’ REPLY IN SUPPORT OF           14         ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                800 Fifth Avenue, Suite 2000
                                                                   Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                      (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 265   filed 11/04/20   PageID.6246 Page 16 of 18




 1                                 DANA NESSEL
                                   Attorney General of Michigan
 2
                                   s/ Toni L. Harris
 3                                 FADWA A. HAMMOUD, #P74185
                                   Solicitor General
 4                                 TONI L. HARRIS, #P63111
                                   First Assistant Attorney General
 5                                 Michigan Department of Attorney General
                                   P. O. Box 30758
 6                                 Lansing, MI 48909
                                   (517) 335-7603 (main)
 7                                 HarrisT19@michigan.gov
                                   Hammoudf1@michigan.gov
 8                                 Attorneys for the People of Michigan

 9                                 KEITH ELLISON
                                   Attorney General of Minnesota
10
                                   s/ R.J. Detrick
11                                 R.J. DETRICK, #0395336
                                   Assistant Attorney General
12                                 Minnesota Attorney General’s Office
                                   Bremer Tower, Ste. 100
13                                 445 Minnesota Street
                                   St. Paul, MN 55101-2128
14                                 (651) 757-1489
                                   (651) 297-7206
15                                 Rj.detrick@ag.state.mn.us
                                   Attorneys for Plaintiff State of Minnesota
16
                                   AARON D. FORD
17                                 Attorney General of Nevada

18                                 s/ Heidi Parry Stern
                                   HEIDI PARRY STERN, #8873
19                                 Solicitor General
                                   Office of the Nevada Attorney General
20                                 555 E. Washington Ave., Ste. 3900
                                   Las Vegas, NV 89101
21                                 HStern@ag.nv.gov
                                   Attorneys for Plaintiff State of Nevada
22
     PLAINTIFFS’ REPLY IN SUPPORT OF           15         ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                800 Fifth Avenue, Suite 2000
                                                                   Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                      (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 265   filed 11/04/20   PageID.6247 Page 17 of 18




 1                                 GURBIR S. GREWAL
                                   Attorney General of New Jersey
 2
                                   s/ Glenn J. Moramarco
 3                                 GLENN J. MORAMARCO, #030471987
                                   Assistant Attorney General
 4                                 Office of the Attorney General
                                   Richard J. Hughes Justice Complex
 5                                 25 Market Street, 1st Floor, West Wing
                                   Trenton, NJ 08625-0080
 6                                 (609) 376-3232
                                   Glenn.Moramarco@law.njoag.gov
 7                                 Attorneys for Plaintiff State of New Jersey

 8                                 HECTOR BALDERAS
                                   Attorney General of New Mexico
 9
                                   s/ Tania Maestas
10                                 TANIA MAESTAS, #20345
                                   Chief Deputy Attorney General
11                                 P. O. Drawer 1508
                                   Santa Fe, NM 87504-1508
12                                 tmaestas@nmag.gov
                                   Attorneys for Plaintiff State of New Mexico
13
                                   PETER F. NERONHA
14                                 Attorney General of Rhode Island

15                                 s/ Lauren E. Hill
                                   LAUREN E. HILL, #9830
16                                 Special Assistant Attorney General
                                   Office of the Attorney General
17                                 150 South Main Street
                                   Providence, RI 02903
18                                 (401) 274-4400 x2038
                                   E-mail: lhill@riag.ri.gov
19                                 Attorneys for Plaintiff State of Rhode Island

20
21
22
     PLAINTIFFS’ REPLY IN SUPPORT OF           16         ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                800 Fifth Avenue, Suite 2000
                                                                   Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                      (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 265   filed 11/04/20   PageID.6248 Page 18 of 18




 1                          DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be

 3    electronically filed with the Clerk of the Court using the Court’s CM/ECF System

 4    which will serve a copy of this document upon all counsel of record.

 5          DATED this 4th day of November 2020 at Seattle, Washington.

 6
                                   /s/ Jeffrey T. Sprung
 7                                 JEFFREY T. SPRUNG, WSBA #23607
                                   Assistant Attorney General
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22
     PLAINTIFFS’ REPLY IN SUPPORT OF            17         ATTORNEY GENERAL OF WASHINGTON
                                                                Complex Litigation Division
     MOTION TO COMPEL DOCUMENTS                                 800 Fifth Avenue, Suite 2000
                                                                    Seattle, WA 98104
     WITHHELD UNDER DELIBERATIVE                                       (206) 464-7744
     PROCESS PRIVILEGE
     NO. 4:19-cv-05210-RMP
